Citation Nr: 9903337	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-48 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
gastroesophageal reflux, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to July 
1995.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a February 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which in pertinent part, granted entitlement to 
service connection for gastroesophageal reflux and rated the 
disability as noncompensable.  The veteran submitted his 
notice of disagreement in March 1996, and a statement of the 
case was issued that June.  VA received the veteran's 
substantive appeal in December 1996.  In June 1997, the 
veteran appeared and testified before a hearing officer at 
the RO.  The Board remanded this case in June 1998 for 
further development.  Subsequent to such development, in 
October 1998, the RO determined that a 30 percent rating was 
warranted for gastroesophageal reflux.  As a 30 percent 
evaluation is not the maximum rating available for this 
disability, the appeal continues.  AB v. Brown, 6 Vet. App. 
35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's gastroesophageal reflux is manifested by 
recurrent epigastric distress persistent with dysphagia and 
gastroesophageal regurgitation accompanied by substernal 
pain, and occasional melena, productive of considerable 
impairment of health.

3.  Material weight loss and hematemesis, or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health are neither demonstrated nor more 
closely approximated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected gastroesophageal reflux have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 
4.7, 4.20, 4.114, Diagnostic Codes (DC) 7203, 7338, 7339, 
7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records document an ongoing history of 
gastrointestinal problems since the 1970s.  In 1994, the 
veteran underwent an upper endoscopy, and a colonic 
endoscopy. 

On VA examination in September 1995, the veteran described 
ongoing problems with epigastric pain and cramping.  The 
veteran's reported height was 6 feet and 2 1/4 inches.  He 
weighed 228 pounds, and his maximum weight for the past year 
was 216 pounds.  The examiner concluded that the veteran's 
nutrition and build were good.  His temperature was 96.8 
degrees.  On examination there were normal bowel sounds, 
slight tenderness in the epigastrium and right upper quadrant 
with no rebound tenderness, and no evidence of any masses in 
the abdomen.  The examiner diagnosed history of 
gastroesophageal reflux with tenderness in the epigastrium.  
The examiner also noted that CBC (complete blood count) was 
normal.  

In a February 1996 decision, the RO granted service 
connection for gastroesophageal reflux.  The disability was 
rated as noncompensable. 

In June 1997, the veteran testified that he takes medications 
for his condition, and indicated that he takes one prior to 
meals to alleviate problems with regurgitation.  He referred 
to taking medications for leg pain.  He also mentioned that 
he uses bricks to keep his bed elevated.  He experiences 
burning pain, nausea, and stomach cramps that prompt him to 
go to the bathroom.  He avoids fruit juices and tomato 
sauces, and packs Maalox in his lunch pail.  He works as a 
supervisor in shipping and receiving, but has not lost much 
time from work since it is not tolerated.  At that time, he 
weighed 214 pounds, and had weighed as much as 245 pounds.  
His weight has pretty much remained the same, but he was a 
little heavier during the previous year. 

VA treatment records reflect the ongoing treatment and use of 
medication for his gastroesophageal reflux.  A July 1997 air 
contrast upper gastrointestinal series was within normal 
limits.  

In June 1998, the Board remanded this case for purposes of 
conducting a VA examination to determine the nature and 
severity of the disability at issue.  In the remand, the 
Board specifically requested that the examiner express an 
opinion as to whether any of the symptoms listed in 
Diagnostic Code 7346 are currently manifested, as well as the 
degree of each symptom manifested.  The requested examination 
was conducted in July 1998.  

It was noted that he had a normal upper gastrointestinal 
series in July 1997, and that an esophageal swallow in 
February 1998 revealed gastroesophageal reflux disease with 
no hiatal hernia.  The veteran reported that in December 1997 
he suddenly went weak and was taken by ambulance to 
Montgomery Regional Hospital.  He was vomiting.  He was given 
antacid pills and a heart attack was ruled out.  His stress 
test was negative.  He was informed that his liver enzymes 
were high, but normal the next day.  The veteran reported 
that he has stomach cramping three to four times per week.  
He also feels pressure in the central portion of the anterior 
chest three to four times per week, which is alleviated by 
the use of Maalox.  He started taking Lansoprazole in October 
1997, and his heartburn has improved somewhat.  

Regarding the examination of the digestive system, the 
examiner noted the following: no hernia surgery and no hiatal 
hernia; no malignancy; no peritoneal tuberculosis, but from 
1985 to 1986 he had to take INH because of a positive 
tuberculosis skin test but no tuberculosis was ever found; no 
inguinal or ventral hernia; occasionally has trouble getting 
solids down particularly if he eats spicy foods; caffeine 
makes it more difficult for him to swallow; epigastric pain 
and pressure in the area substernally; no hematemesis; passes 
few and very small light red blood clots three times per 
month; there is reflux or regurgitation; nausea three times a 
week; and no vomiting.  The reported state of health included 
the following findings: well developed, well nourished, and 
in no distress; weighed 212 pounds one year ago, and now 
weighed 221 pounds; no anemia even though red count is 4.55 
and a normal count is 4.7 to 6.1; HCT 40.7% and 42 to 52 % is 
normal; hemoglobin was normal at 14.1 and normal hemoglobin 
is 14 to 18; his nutrition was good, and he had started 
working with a dietitian.  The examiner diagnosed 
gastroesophageal reflux disease with no hiatal hernia.  

Regarding the remand, the examiner noted that the claims 
folder had been reviewed and studied.  The examiner reported 
the following: no hiatal hernia; recurrent epigastric 
distress, persistent, with dysphagia and gastroesophageal 
regurgitation accompanied by substernal pain; no symptoms of 
vomiting; does have pain; and no weight loss, or hematemesis; 
occasional melena; and no moderate anemia or other symptom 
combination productive of severe impairment of health.  
Regarding the degree of each symptom manifested, the examiner 
determined that it appeared that there is considerable pain 
in the epigastric and substernal area that requires a marked 
increase in strength of medication.  The examiner opined that 
the condition will more likely than not get even worse.  

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that, when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for 
gastroesophageal reflux.  This disability is not listed in 
the Rating Schedule, and is rated by analogy to a listed 
disability with similar symptoms and anatomical localization.  
38 C.F.R. § 4.20 (1998).  This disability is rated by analogy 
under the provisions of 38 C.F.R.  Part 4, DC 7346 (1998), 
which contemplates hiatal hernia.  Under DC 7346, the current 
rating of 30 percent is assigned when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation is assigned when there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health. 

As shown on the recent VA examination of July 1998, the 
veteran's disability is productive of most of the symptoms 
listed as criteria for a 30 percent rating under DC 7346.  
The examiner noted findings of dysphagia, epigastric pain and 
substernal pressure, and regurgitation.  Clearly, these 
manifestations are contemplated by the criteria for a 30 
percent evaluation under DC 7346.  Therefore, the degree of 
disability demonstrated here is adequately described by the 
rating currently in effect.  The evidence does not show that 
the criteria for a 60 percent rating have been met.  

Although there is occasional melena, it has not been shown 
that it is with moderate anemia as described under DC 7346.  
The veteran's red count was slightly below normal, but the 
examiner ultimately concluded that there was no moderate 
anemia.  The examiner also concluded that there was no 
vomiting, weight loss, hematemesis, or any other symptom 
combination productive of severe impairment of health.  
Therefore, the criteria for a 60 percent evaluation would not 
adequately describe the degree of disability shown, and there 
is no question as to which of the two evaluations should 
apply.  38 C.F.R. § 4.7 (1998). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available DCs and the medical evidence of record, the 
Board finds that DCs other than 7346 do not provide a basis 
to assign an evaluation higher than the 30 percent rating 
currently in effect.

Severe stricture of the esophagus permitting liquids only, 
warrants a 50 percent rating, under DC 7203.  In this case, 
it has not been demonstrated that the veteran's 
gastroesophageal reflux could adequately be described as 
severe stricture of the esophagus, or that his diet only 
consists of liquids due to the disability.  Given the 
negative findings regarding hernia, the DCs for inguinal 
hernia (7338) and ventral hernia (7339) are not for 
application.  

Here, the preponderance of the evidence is against the 
veteran's claim for a rating greater than the 30 percent 
currently in effect for gastroesophageal reflux, therefore 
the application of the benefit of the doubt doctrine 
contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case.



ORDER
Entitlement to an evaluation greater than 30 percent for 
service-connected gastroesophageal reflux has not been 
established, and the appeal is denied. 


		
	J. E. Day
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

